[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-11645                 ELEVENTH CIRCUIT
                                                                APRIL 7, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 00-00056-CR-HLM-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

AUTRY JAMES FOSTER,
a.k.a. Archie Foster,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (April 7, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Autry James Foster appeals the denial of his motion to reduce his sentence.
18 U.S.C. § 3582(c)(2). The district court ruled that Foster was ineligible for relief

under Amendment 706 because he was sentenced as a career offender. We affirm.

      The district court did not err by denying Foster’s motion. Foster argues that

the district court was entitled to reduce his sentence because the base offense level

for his underlying crack cocaine offenses has been altered by Amendment 706, but

his argument is foreclosed by our decision in United States v. Moore, 541 F.3d

1323, 1330 (11th Cir. 2008), because Foster was sentenced as a career offender.

Foster also argues that the district court had discretion to reduce his sentence below

the amended range under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), but Booker cannot be used as an independent basis to reduce a sentence.

See United States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008).

      The denial of Foster’s motion for a reduced sentence is AFFIRMED.




                                           2